J-S72007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

ADRIAN SIMS-EL,

                            Appellant                            No. 669 EDA 2017


        Appeal from the Judgment of Sentence Entered January 8, 2016
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0008238-2007


BEFORE: BENDER, P.J.E., MUSMANNO, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                              FILED JANUARY 22, 2018

        Appellant, Adrian Sims-El, appeals nunc pro tunc from the judgment of

sentence imposed on January 8, 2016, after his previous terms of probation

and parole were revoked. We affirm.

        Briefly, in September of 2008, Appellant pled guilty to statutory sexual

assault and was sentenced in July of 2009 to a term of incarceration of 6 to

23 months, plus one year probation.            He did not file a direct appeal.       In

August of 2009, Appellant was released on parole. Approximately one year

later, in June of 2010, he was found to be in possession of child

pornography,      which     constituted    a   violation    of    his   parole/probation.

Accordingly, he was arrested on June 7, 2010.                    In September of 2010,

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S72007-17



criminal charges were filed against Appellant in Philadelphia County. Due to

the pendency of those charges, as well as other delays, Appellant’s

parole/probation revocation hearing was not conducted until January of

2016, at which time his parole/probation were revoked and he was

resentenced to serve a term of 393 days of ‘back time’ incarceration, plus a

consecutive term of 2 to 8 years’ incarceration.

      Appellant did not file a timely appeal from his judgment of sentence,

but ultimately sought, and was granted, leave to file a nunc pro tunc appeal.

He filed a nunc pro tunc notice of appeal on February 16, 2017, and he also

filed a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal, despite not being ordered by the court to do so. The court filed a

responsive opinion on June 15, 2017. Herein, Appellant presents one issue

for our review:

      I.    The revocation hearing that took place was not timely.
            [Appellant] was incarcerated from June 7, 2010 and the
            revocation did not occur until January 8, 2016.     The
            original sentence imposed was six (6) to twenty[-]three
            (23) months followed by one year probation.       Once
            [Appellant] reached the maximum, the detainer should
            have been lifted and the violations dismissed.

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      We have reviewed the certified record, the briefs of the parties, and

the applicable law. Additionally, we have reviewed the thorough and well-

crafted opinion of the Honorable George A. Pagano of the Court of Common

Pleas of Delaware County.     We have also considered the “Case Timeline”

created by Judge Pagano and attached to his opinion as “Exhibit A.”      We

                                     -2-
J-S72007-17



conclude that Judge Pagano’s extensive, well-reasoned opinion and case

timeline accurately set forth the procedural history of this case,1 and

correctly dispose of the issue presented by Appellant. Accordingly, we adopt

Judge Pagano’s opinion and timeline as our own and affirm Appellant’s

judgment of sentence on that basis.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/18




____________________________________________


1 Appellant seemingly takes issue with the trial court’s statement that a
Gagnon I hearing was held on June 22, 2010. See Gagnon v. Scarpelli,
411 U.S. 778 (1973) (holding that due process requires a determination at a
pre-revocation hearing, i.e., a Gagnon I hearing, that probable cause exists
to believe a violation has been committed). See also Appellant’s Brief at 9
(“The Commonwealth represented and the [c]ourt echoed that a Gagnon I
[h]earing was held on June 22, 2010. In fact, it was not.”). While there is
no transcript of the June 22, 2010 hearing contained in the certified record,
the trial court’s docket demonstrates that a hearing was conducted on that
date, and it was determined at that proceeding that Appellant would be held
for a Gagnon II hearing. Appellant does not seem to dispute any other
dates set forth in the trial court’s opinion or e timeline.



                                           -3-
                                                                                     Cirukted            097tit
                                                                                                         5'72   0 0 7-1

                                                                                                        3,1- iLip la
  IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                        CRIMINAL DIVISION




 COMMONWEALTH OF PENNSYLVANIA                                    CP-23-CR-000823&2007

                        vs.

ADRIAN SIMS-EL




Michael R. Galantino, Esquire, Attorney for the Commonwealth of Pennsylvania
Scott D. Galloway, Esquire, Attorney for Defendant


                                           OPINION
PAGANO, J.                                                                    Filed: June 15, 2017


                This is a Nunc Pro Tune Direct Appeal from the Court's Judgment of Sentence

entered on January 8, 2016. Adrian Sims -El, hereinafter "Defendant," argues that he is entitled

to relief after the court found him in violation of his probation and parole at the conclusion   of a

Gagnon II Hearing, and imposed a new sentence,

               The Defendant claims the Court erred by (1) holding an un-timely Hearing, (2)

holding a Hearing despite the Defendant not having been provided with a written notice of his

violations, (3) failing to place in writing or otherwise state the reasons for revoking probation,

(4) considering during the Hearing arguments regarding the Defendant's 2006 criminal charges

in Philadelphia County, Pennsylvania, and (5) revoking the Defendant's probation based on a

condition that had not been previously imposed by the court. The Defendant's contentions are

raeritless.


                                               APPENDIX "A"
                                     FACTUAL HISTORY

               Part of the following facts are contained in the Affidavit of Probable Cause to

which the Defendant stipulated when he entered his Open Guilty Plea on September 23, 2008,

               On November 3, 2007, Officer Charles Peterson of the Upper Darby Township

Police Department observed the Defendant and the female victim engaging in sexual intercourse

inside a vehicle on a parking garage located on Heather Road and Chestnut Street, in Delaware

County, Pennsylvania. After learning that the victim was fifteen (15) years of age, Officer

Paterson took the Defendant into custody and transported him to the Upper Darby Township

Police Department. The victim was also transported to the Upper Darby Township Police

Department and the victim's parents were notified.

               During the interview with Officer Paterson, the victim stated that after meeting

with the Defendant and driving to the movie theater parking lot, the Defendant performed

cunnilingus on her and they subsequently engaged in vaginal intercourse. The Defendant, who

was interviewed after the victim, signed a form acknowledging that he understood his

constitutional rights, and provided a signed, written statement in which he admitted to having

met the victim and to having engaged in sexual intercourse with her in his vehicle.

               On May 26, 2010, while the Defendant was still on probation and parole, three

agents from the Delaware County Office of Adult Probation and Parole conducted a routine

compliance check of the Defendant's residence in Philadelphia County. (N.T. 4/26/13 at p. 80).

Since the Defendant was away, the three agents were escorted to the Defendant's bedroom by the

Defendant's father. (N.T. 4/26/13 at p. 80). Upon inspection of the Defendant's bedroom, one

of the agents found two (2) labeled DVDs containing pornographic material and two (2)

computers containing pornographic images. (N.T. 4/26/13 at pp. 85-6).




                                                2
                      One of the agents, who had remained downstairs with the Defendant's father

while the other agents were searching the Defendant's bedroom, spoke with the Defendant

immediately upon his arrival at the residence. (N.T, 4/26/13 at p. 47). The agent informed the

Defendant that agents of the Delaware County Office of Adult Probation and Parole were at his

residence to perform a standard compliance check. (N.T. 4/26/13 at p. 47). This agent

subsequently left to notify the other agents of the Defendant's presence in the residence. (N.T.

4/26/13 at p. 47). When the agent returned downstairs, the Defendant was no longer in the

residence and the agent learned that the Defendant had left the residence. (N.T. 4/26/13 at p. 47).

                      Following the search, a Bench Warrant was issued on June 3, 2010, and on June

7, 2010, the Defendant was incarcerated. (N.T. 4/22/14 at p. 8). On September 24, 2010,

criminal charges were filed against the Defendant on two separate criminal cases in Philadelphia

County and the Defendant was arrested on those charges.

                                           PROCEDURAL HISTORY

                      The Defendant was arrested and charged in Delaware County on November 3,

2007, with one (1) count of Statutory Sexual Assault,' one (1) count of Involuntary Deviate

Sexual Intercourse,2 one (1) count of Aggravated Indecent Assault,3 one (1) count of Indecent

Assault,4 one (1) count of Indecent Exposure,5 and one (1) count of Endangering the Welfare Of

A Child.6 On December 3, 2007, the Defendant waived his right to a Preliminary Hearing and

agreed to proceed on a Negotiated Waiver. Pursuant to the Negotiated Waiver, the

Commonwealth of Pennsylvania withdrew the charges of Involuntary Deviate Sexual

Intercourse, Aggravated Indecent Assault, Indecent Assault, Indecent Exposure, and

I 18 Pa.C.S.A   §   3122.1
218 Pa.C.S.A    §   3123(a)(7)
3 18 Pa.C.S.A   §   3125(a)(8)
4
  18 Pa.C.S.A   §   3 126(a)(8)
5 18 Pa.C.S.A   §   3 127(a)
6 18 Pa.C.S.A   §   4304(a)


                                                     3
Endangering the Welfare Of A Child, Magisterial District Justice Harry J. Karapalides, Esquire

of the Upper Darby District Court approved the Negotiated Waiver and held the Defendant for

court on the sole charge of Statutory Sexual Assault,

                On September 23, 2008, the Defendant entered an Open Guilty Plea on

Information A, Statutory Sexual Assault, a Felony of the Second Degree. The court determined

that the Defendant's Open Guilty Plea was knowing, intelligent, and voluntary. The court

ordered a psychosexual evaluation to be performed, a drug and alcohol evaluation to be

performed, the conditions of bail to remain the same, and the release of the Defendant from

Electronic Home Monitoring. On February 18, 2009, a Hearing was held in court on the

Defendant's Motion To Withdraw The Open Guilty Plea. On March 9, 2009, the court issued an

Order denying the Defendant's Motion To Withdraw The Open Guilty Plea.

               On July 23, 2009, following the Sentencing Hearing the court sentenced the

Defendant as follows: on Information A, Statutory Sexual Assault, Felony of the Second degree,

to serve six (6) to twenty-three (23) months, of which three (3) months to be served in Delaware

County Prison, to receive credit for time served between November 3, 2007 and December 17,

2007 for a total of forty-four (44) days, the balance of forty-six (46) days to be served on twenty-

three (23) consecutive weekends starting on July 31, 2009, the three (3) month remainder of the

minimum to be served on Electronic Home Monitoring, serve the balance of the parole time,

serve one (1) year consecutive probation, complete and follow recommendations of Diagnostic

Services, complete a psychosexual evaluation, comply with general rules and regulations

governing Probation and Parole. On August 9, 2009, the Defendant was released on parole. On

August 26, 2009, the court added to the Defendant's sentence the following: to comply with

Sexual Offender Rules and Regulations of Probation and Parole.




                                                 4
                On June 3, 2010, the court issued a Bench Warrant for the Defendant after the

search conducted on the Defendant's residence on May 26, 2010. On June 22, 2010, after a

Gagnon I Hearing, the Office of Probation and Parole determined that the Defendant had

violated his probation and parole, had failed to complete court ordered treatments or other

conditions of his sentence, and was to appear in court for a Gagnon II Hearing. On November

24, 2010, a Preliminary Hearing was held in Philadelphia County, at the conclusion of which the

Defendant was held for court in that county. Subsequently, a Gagnon I Hearing was held in this

case determining that the Defendant would appear in court for a Gagnon II Hearing after the

disposition of his criminal cases in Philadelphia County.

                On April 26, 2013, a Gagnon II Hearing was held in court, where the court took

the Commonwealth's and the Defense's arguments under advisement and gave the parties the

opportunity to submit briefs on issues raised during the Hearing. The Gagnon II Hearing was

concluded in court on April 22, 2014. On January 8, 2016, following the Sentencing Hearing,

the court found the Defendant in violation of his probation and parole, and sentenced the

Defendant as follows: the Defendant's parole to be revoked and a new sentence of three hundred

and ninety-three (393) days back time to be imposed with immediate parole to be served at the

Delaware County Prison, the Defendant's probation to be revoked and a new sentence of two (2)

to eight (8) years to be imposed, the new sentence to run consecutive to the Defendant's back

time and to be served at the State Correctional Institution, the Defendant is to participate in an

intensive sexual offender treatment program while incarcerated, to complete the treatment

successfully prior to release from prison, to comply with general rules and regulations of

Probation and Parole, Bench Warrant to be rescinded, the sentence in this case to run consecutive




                                                  5
to the sentence imposed by The Court of Common Pleas of Philadelphia County in the matter

No. 14700-2010.

       On April 14, 2016, the Defendant filed a Post -Conviction Relief Act Petition For

Allowance Of An Appeal Nunc Pro Tune, explaining that his attorney had not filed a Notice of

Appeal by February 6, 2016. On April 20, 2016, by way of a court Order, the court appointed

Scott D. Galloway, Esquire, to represent the Defendant. On January 18, 2017, the court issued

an Order granting the Defendant the right to file a Nunc Pro Tune Direct Appeal to the Superior

Court of Pennsylvania within thirty days. On February 16, 2017, the Defendant filed a timely

Notice of Appeal. On February 21, 2017, the Court directed the Defendant to file a Concise

Statement of Matters Complained of on Appeal. On March 13, 2017, the Defendant filed a

Concise Statement of Matters Complained of on Appeal in compliance with the provisions of

Pa.P.A.P. 1925(b).

       The Defendant raises the following issues for appellate review:

           1.    The revocation Hearing that took place [was] not timely. [The Defendant] was
                 incarcerated from June 7, 2010 and the revocation did not occur until January 8,
                 2016. The original sentence imposed was six (6) to twenty three (23) months
                 followed by one year probation. Once [the Defendant] reached the maximum, the
                 detainer should have been lifted and the violations dismissed.
          2.     [The Defendant] was never provided with written notice of the violations against
                him.
          3.    Although the court determined on the record that probation was to be revoked, the
                reasons for said revocation were never placed in writing nor was it ever stated as
                to what specific evidence was relied upon by the fact finder and in addition, the
                reasons for revoking probation were never placed in writing.
          4.    The Commonwealth of Pennsylvania during said Hearing alleged that Defendant
                was in violation for new charges that occurred in Philadelphia [County] in 2006
                which was before the time he was placed on probation for the present matter.
          5.    The Commonwealth [of Pennsylvania] erred in alleging that the Defendant was in
                violation for failure to comply with a treatment program that was never a part of
                his original sentence. Therefore, revocation of probation based on a condition
                that was not imposed by the [c]ourt is legal error.


                                                 6
                                             DISCUSSION

I.   The Gagnon II Hearing took place within a reasonable time.

                  The first issue raised for appellate review presents a challenge to the timeliness of

the Gagnon II Hearing. The court held a timely Gagnon II Hearing, as it is illustrated in the Case

Timeline, a copy of which is attached hereto, and incorporated by reference, as Exhibit "A."

                  Pennsylvania Rule of Criminal Procedure 708, Subsection (B), provides in

relevant parts:

                          "Whenever a defendant has been sentenced to probation or intermediate
                          punishment, or placed on parole, the judge shall not revoke such
                          probation, intermediate punishment, or parole as allowed by law unless
                          there has been: (1) a hearing held as speedily as possible at which the
                          defendant is present and represented by counsel; (2) a finding of record
                          that the defendant violated a condition of probation, intermediate
                          punishment, or parole."

Pa.R.Crim.P. 708(B)(1), (2).

                  "The language 'speedily as possible' has been interpreted to require   a   hearing

within a reasonable time. Rule 708 does not establish a presumptive period in which [probation

is revoked]; but instead, the question is whether the delay was reasonable under the

circumstances of the specific case and whether the appellant was prejudiced by the delay."

Commonwealth v. Woods, 965 A.2d 1225, 1227 (Pa. Super. 2009). "In evaluating the

reasonableness of a delay, the court examines three factors: the length of the delay; the reasons

for the delay; and the prejudice resulting to the defendant from the delay." Commonwealth v.

Clark, 847 A.2d 122, 124 (Pa. Super. 2004). "The court must analyze the circumstances

surrounding the delay to determine if the Commonwealth acted with diligence in scheduling the

revocation hearing." Ibid. "Prejudice in this context compromises the loss of essential witnesses




                                                    7
 or evidence, the absence of which would obfuscate the determination of whether probation was

 violated, or unnecessary restraint of personal liberty." Ibid.

               The court also notes that "there is no requirement that the Gagnon II hearing be

 held before the probationer's trial[.] Indeed it may in many cases be preferable to defer that

hearing until after the trial, thus avoiding the possibly unjust result of revoking probation, only to

find later that the probationer has been acquitted of the charges that prompted the revocation

hearing." Commonwealth v. Davis, 336 A.2d 616, 623 (Pa.. Super. 1975).

                The Gagnon II Hearing took place within a reasonable time under the

circumstances of this case. First, during the time period between June, 2010, and March 2011,

the Delaware County Office of Adult Probation and Parole, and the Commonwealth of

Pennsylvania, deferred the scheduling of the Gagnon II Hearing to allow time for the

Defendant's criminal cases in Philadelphia County to be resolved, and thus, have complete

information on the disposition of those cases before moving forward. Such deferment was

deemed necessary to prevent a possible unjust result to the Defendant.

                Second, during the time period between April 2011, and July 2012, when the

Gagnon II Hearing was scheduled to take place, defense counsel requested multiple

continuances. Although some of the defense's requests for continuances were attributed to

defense counsel's terminal illness, the vast majority of those requests were a result of the

defense's attempt to reach a resolution of the cases in both counties contemporaneously. The

Gagnon II Hearing was ultimately held on April 26, 2011

               Third, the Defendant's Sentencing Hearing took place on January 8, 2016, as a

result of the defense's additional requests for continuances while the disposition of the

Defendant's cases in Philadelphia County was pending. The defense's requests resulted in over




                                                  8
twenty (20) continuances between April, 2013 and January 8, 2016, when the court was able to

hold the Sentencing Hearing and impose the new sentence.

               Finally, no prejudice resulted to the Defendant due to the delay. The majority of

the requests for continuances were made by the Defense, in order to resolve the Defendant's

cases in Delaware County and Philadelphia County during the same period of time. The

Defendant was able to fully present his case at the Gagnon   11   Hearing. There was no loss of

essential witnesses or evidence which adversely contributed to the court's determination of the

case. The delay did not cause the Defendant to remain incarcerated longer than necessary; the

Defendant was to remain incarcerated in Philadelphia County awaiting the disposition of those

cases regardless of the developments in this case. While a relatively considerable amount of

time passed before a Gagnon II Hearing took place, the delay was reasonable under the

circumstances of this case and the Defendant was not prejudiced by such delay.

II.   The court did not err when it revoked the Defendant's probation and parole during

the Gagnon H Hearing and imposed a new sentence,

              Issues two (2), three (3), four (4) and five (5) are meritless.

                                         CONCLUSION

               For the foregoing rensons, the Judgment of Sentence should be affirmed on




                                                      BY THE COURT:




                                                       GEORGE A. PAGANO, J.




                                                  9
EXHIBIT "A"




    10
       IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                             CRIMINAL DIVISION




       COMMONWEALTH OF PENNSYLVANIA                                  CP-23-CR-0008238-2007

                             vs.

      ADRIAN SIMS-EL




                                          CASE TIMELINE
      Note: Dates and events in bold letters pertain to this case.

       Date                             Case Event                                 Case Event Status
May 27, 2010          Bench warrant issued
June 7, 2010          Defendant incarcerated
June 22, 2010         Gagnon I Hearing held                                 Defendant held for Gagnon II
September 24, 2010    Defendant charged with two cases in Philadelphia
                      County
November 24, 2010     Preliminary Hearing held on one of Defendant's        Defendant held for court
                      cases in Philadelphia County
December 10, 2010     Hearing on Defendant's cases in Philadelphia          Continuance
                      County scheduled
December 30, 2010     Hearing on Defendant's cases in Philadelphia          Continuance
                      County scheduled
February 16, 2011     Preliminary Hearing on one of Defendant's case in     Defendant held for court
                      Philadelphia County held
March 3, 2011         Hearing on Defendant's case in Philadelphia County    Continuance
                      scheduled
March 29, 2011        Pretrial bring -back                                  Continuance
Ayril 6, 2011         Pretrial bring -back                                  Defense continuance
April 12, 2011        Pretrial bring -back                                  Continuance
April 18, 2011        Scheduling conference for Defendant's cases    in
                      Philadelphia County held
May 10, 2011          Scheduling conference for Defendant's cases    in     Continuance
                      Philadelphia Comity
May 17, 2011          Scheduling conference for Defendant's cases    in     Defense continuance
                      Philadelphia County
May 24, 2011          Scheduling conference for Defendant's cases    in     Defense continuance
                      Philadelphia County


                                                       11
May 31, 2011         Hearing for Defendant's case in Philadelphia County   Continuance
August 5, 2011       Hearing for Defendant's cases in Philadelphia
                     County held
August 31, 2011      Hearing for Defendant's cases in Philadelphia         Continuance by Defense and
                     County                                                Commonwealth
September 23, 2011   Hearing for Defendant's cases in Philadelphia         Commonwealth continuance
                     County
October 24, 2011     Hearing for Defendant's cases in Philadelphia         Defense continuance
                     County
November 10, 2011    Trial date Defendant's cases in Philadelphia County   Defense continuance
January 10, 2012     Trial date Defendant's cases in Philadelphia County   Continuance by Defense and
                                                                           Commonwealth
January 30, 2012     Trial date Defendant's cases in Philadelphia County   Defense continuance
April 25, 2012       Trial date Defendant's cases in Philadelphia County   Defense continuance
July 11, 2012        Gagnon II Hearing scheduled                           Defense continuance
August 22,2012       Gagnon II Hearing scheduled                           Defense continuance
September 26,        Gagnon II Hearing scheduled                           Defense continuance
2012
December 12, 2012    Trial date Defendant's cases in Philadelphia County   Continuance
January 4, 2013      Trial date Defendant's cases in Philadelphia County   Defense continuance
January 9, 2013      Gagnon II Hearing scheduled                           Defense continuance
February 15, 2013    Trial date Defendant's cases in Philadelphia County   Defense continuance
Febrtiary 27, 2013   Gagnon II Hearing scheduled                           Defense continuance
March 15, 2013       Trial date Defendant's cases in Philadelphia County   Defense continuance
March 27, 2013       Gagnon II Hearing scheduled                           Continuance by the court
April 26, 2013       Gagnon H Hearing held                                 The court continued the
                                                                           Hearing to allow Defense
                                                                           counsel and the
                                                                           Commonwealth to submit
                                                                           briefs regarding the issue of
                                                                           timeliness and the standard for
                                                                           Commonwealth's burden of
                                                                           proof with regard to
                                                                           Defendant's violations. Court
                                                                           willing to wait on disposition of
                                                                           Defendant's cases in
                                                                           Philadelphia County before
                                                                           imposing sentence.
June 11, 2013        Gagnon II Hearing scheduled                           Defense continuance. Defense
                                                                           attorney did not file brief.
July 9, 2013         Gagnon II Hearing scheduled                           Defense continuance. Defense
                                                                           attorney did not file brief.
July 23, 2013        Gagnon II Hearing scheduled                           Defense continuance
July 29 2013         Gagnon H Hearing scheduled                            Commonwealth continuance
August 12, 2013      Gagnon II Hearing scheduled                           Defense continuance



                                                    12
 October 7, 2013     Gagnon II Hearing scheduled.                        Defense continuance
 November 13,        Gagnon II Hearing scheduled                         Defense continuance
 2013
 November 26,        Gagnon II Hearing scheduled                         Defense continuance. Defense
 2013                                                                    attorney did not file brief.
January 22, 2014     Gagnon II Hearing scheduled.                        Defense continuance
February 25, 2014    Gagnon II Hearing scheduled                         Defense continuance
March 4, 2014        Gagnon II Hearing scheduled                         Defense continuance. Defense
                                                                         request for appointment of new
                                                                         counsel for Defendant. Harry
                                                                         Seay, Esquire, no longer able to
                                                                         continue Defendant's
                                                                         representation due to terminal
                                                                         illness.
March 20, 2014      Gregory J. Pagano, Esquire, enters his appearance
                    as Defendant's counsel.
April 22, 2014      Gagnon II Hearing held                               Continuation of the Hearing
                                                                         held on April 26, 2013.
June11, 2014        Gagnon II Sentencing Hearing scheduled               Court continuance
July 22, 2014       Gagnon H Sentencing Hearing scheduled                Defense continuance
August 5, 2014      Defendant's trial in Philadelphia County scheduled
September 2, 2014   Gagnon II Sentencing Hearing scheduled               Commonwealth and Defense
                                                                         request for a continuance due
                                                                         to Delaware County Sheriff's
                                                                         Office inability to transport
                                                                         Defendant.
October 1, 2014     Gagnon II Sentencing Hearing scheduled               Defense continuance. Court
                                                                         willing to postpone Hearing to
                                                                         wait disposition of Defendant's
                                                                         cases in Philadelphia County.
November 5, 2014    Defendant's Sentencing Hearing in Philadelphia       Continuance
                    County
November 18,        Gagnon II Sentencing Hearing scheduled.              Defense continuance. Court
2014                                                                     willing to postpone Hearing to
                                                                         wait disposition of Defendant's
                                                                         cases in Philadelphia County.
December 18, 2014   Defendant's Sentencing Hearing in Philadelphia
                    County held
December 24, 2014   Defendant's Status Sentencing Hearing in             Continuance
                    Philadelphia County scheduled
January 13, 2015    Gagnon II Sentencing Hearing scheduled.              Defense continuance. Court
                                                                         willing to postpone Hearing to
                                                                         wait disposition of Defendant's
                                                                         cases in Philadelphia County.
January 22, 2015    Defendant's Sentencing Hearing in Philadelphia       Continuance
                    County


                                                  13
 February 18, 2015    Gagnon H Sentencing Hearing scheduled              Defense continuance. Court
                                                                         willing to postpone Hearing to
                                                                         wait disposition of Defendant's
                                                                         cases in Philadelphia County.
 March 18, 2015       Gagnon II Sentencing Hearing scheduled             Defense continuance. Court
                                                                         willing to postpone Hearing to
                                                                         wait disposition of Defendant's
                                                                         cases in Philadelphia County.
 March 19, 2015      Defendant's Sentencing Hearing in Philadelphia      Continuance
                     County scheduled
 August 21, 2015     Defendant's Assessment Hearing in Philadelphia      Continuance
                     County scheduled
 September 9, 2015   Gagnon II Sentencing Hearing scheduled              Defense continuance. Court
                                                                         willing to postpone Hearing to
                                                                         wait disposition of Defendant's
                                                                         cases in Philadelphia County.
November 13, 2015    Defendant's Assessment Hearing and Sentencing
                     Hearing in Philadelphia County held
November 19,         Gagnon II Sentencing Hearing scheduled              Defense request to conduct
2015                                                                     Gagnon II Sentencing Hearing
                                                                         through Audio -Visual
                                                                         (Defendant held in SCI-
                                                                         Rockview). Audio Visual
                                                                         Department and Delaware
                                                                         County Sheriffs Office unable
                                                                         to coordinate. Gagnon II
                                                                         Sentencing Hearing continued.

November 13, 2015    Defendant sentenced in Philadelphia County
December 4, 2015     Gagnon H Sentencing Hearing scheduled               Defense continuance
January 8, 2016      Gagnon II Sentencing Hearing held                   Sentence imposed


April 20, 2016       Scott D. Galloway, Esquire, begins representation   Court appointed
                     of Defendant




                                                   14